J -S26009-19



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :    IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA

                v.


    DENNIS MCKEITHAN

                         Appellant              :    No. 3752 EDA 2017

                  Appeal from the PCRA Order October 10, 2017
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0101441-1983


BEFORE:       PANELLA, P.J., GANTMAN, P.J.E., and PELLEGRINI*, J.

MEMORANDUM BY PANELLA, P.J.:                                   FILED JULY 31, 2019

        Dennis McKeithan appeals pro se from the order dismissing his fifth

petition filed pursuant to the Post Conviction Relief Act ("PCRA"), 42 Pa.C.S.A.

§§ 9541-9546, as untimely. We conclude the court properly recognized

McKeithan's petition was time -barred, and therefore affirm.'

        In 1983,   a   jury convicted McKeithan of five counts of robbery, one count
of criminal conspiracy, and one count of possessing an instrument of crime.

The trial court imposed an aggregate                sentence of 57 to 115 years'


*   Retired Senior Judge assigned to the Superior Court.

1   We also deny McKeithan's application to file    a   nunc pro tunc reply brief. While
a  review of the record reveals that the Commonwealth did not properly serve
its Appellee's Brief, it also reveals that the Commonwealth has not raised any
issue beyond those raised by the PCRA court. Therefore, there are no apparent
issues which McKeithan could raise in a reply brief. See Pa.R.A.P. 2113(a).
Further, McKeithan has not identified any such issue in his application.
J   -S26009-19



imprisonment.       This   Court   affirmed      the judgment    of   sentence,    see

Commonwealth v. McKeithan, 496 A.2d 852                    (Pa. Super. filed May 10,

1985) (unpublished memorandum), and McKeithan did not seek allocatur with

the Pennsylvania Supreme Court.

        In the years that followed, McKeithan filed four PCRA petitions2 pursuant

to the PCRA. All of these petitions were denied.

        On August 28, 2015, McKeithan filed the instant petition, his             fifth,
alleging his entitlement to relief based on Johnson v. United States, 135

S.Ct. 2551 (2015). In      Johnson, the Supreme Court of the United States held
that the residual clause of the Armed Career Criminal Act's definition of violent
felony was unconstitutionally vague. See id., at 2563.

        Counsel was appointed, who later filed         a   Turner/Finley3 "no -merit
letter" and   a   request to withdraw. The PCRA court granted counsel's request

and issued notice of its intent to dismiss the petition. Despite McKeithan's

response, the court ultimately dismissed his petition as untimely on October

10, 2017. This timely appeal follows.

        Prior to reaching the merits of McKeithan's claims, we must first consider

the timeliness of his PCRA petition. See Commonwealth v. Miller, 102 A.3d

988, 992 (Pa. Super. 2014).



2Appellant filed his first four petitions under the PCRA on January 14, 1994,
January 16, 1997, August 2, 2000, and August 22, 2008, respectively.

3 Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988)(en banc), respectively.

                                         - 2 -
J   -S26009-19


        A PCRA   petition, including a second or subsequent one, must be
        filed within one year of the date the petitioner's judgment of
        sentence became final, unless he pleads and proves one of the
        three exceptions outlined in 42 Pa.C.S.[A.] § 9545(b)(1). A
        judgment becomes final at the conclusion of direct review by this
        Court or the United States Supreme Court, or at the expiration of
        the time for seeking such review. 42 Pa.C.S.[A.] § 9545(b)(3).
        The PCRA's timeliness requirements are jurisdictional; therefore,
        a court may not address the merits of the issues raised if the
        petition was not timely filed. The timeliness requirements apply to
        all PCRA petitions, regardless of the nature of the individual claims
        raised therein. The PCRA squarely places upon the petitioner the
        burden of proving an untimely petition fits within one of the three
        exceptions.

Commonwealth v. Jones,              54 A.3d 14, 16-17 (Pa. 2012) (some internal

citations and footnote omitted).

        McKeithan's judgment of sentence became final on June 9, 1985,4 when

the time to file   a   petition for allocator with the Pennsylvania Supreme Court

expired. See 42 Pa.C.S.A.       §   9545(b)(3) ("a judgment of sentence becomes

final at the conclusion of direct review, including discretionary review in the

Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of time for seeking the review"). His petition, filed more

than 30 years later, is facially untimely. Thus, the PCRA court lacked




4When, as here, the judgment of sentence became final prior to January 16,
1996 - the effective date of the 1995 amendments to the PCRA - a first PCRA
petition would be deemed timely filed if it was filed within one year of that
date. See Commonwealth v. Fahy, 737 A.2d 214 (Pa. 1999). However, this
grace period does not apply to serial petitions such as this petition,
McKeithan's fifth. See Commonwealth v. Crawley, 739 A.2d 108 (Pa.
1999). Further, it is clear that this petition was not timely filed under this
provision in any event.
                                          -3
J   -S26009-19


jurisdiction to review McKeithan's petition unless he was able to successfully

plead and prove one of the statutory exceptions to the PCRA's time -bar. See

42 Pa.C.S.A.     §   9545(b)(1)(i)-(iii).
        The PCRA provides three exceptions to its time -bar:

        (i) the failure to raise the claim previously was the result of
        interference by government officials with the presentation of the
        claim in violation of the Constitution or laws of this Commonwealth
        or the Constitution or laws of the United States;

        (ii) the facts upon which the claim is predicated were unknown to
        the petitioner and could not have been ascertained by the exercise
        of due diligence; or

        (iii) the right asserted is a constitutional right that was recognized
        by the Supreme Court of the United States or the Supreme Court
        of Pennsylvania after the time period provided in this section and
        has been held by that court to apply retroactively.

42 Pa.C.S.A.         §   9545(b)(1)(i)-(iii).    A       petitioner asserting one of these

exceptions must file       a   petition within 60 days of the date the claim could have

first been presented. See 42 Pa.C.S.A.               §   9545(b)(2).5

        McKeithan argues that he meets the "newly -recognized constitutional

right" exception to the PCRA's time -bar. See Appellant's Brief, at 15.

Specifically,        McKeithan      argues      Johnson         announced   a   retroactive



5 On October 24, 2018, the General Assembly amended section 9545(b)(2) of
the PCRA statute to expand the time for filing a petition from 60 days to one
year from the date a claim could have been presented. See 2018
Pa.Legis.Serv.Act 2018-146(S.B. 915), effective December 24, 2018. The
amendment applies only to claims arising one year before the effective date
of this section, i.e., December 24, 2017, or thereafter. Instantly, McKeithan
filed his petition in 2015. Therefore, the amendment is inapplicable to
McKeithan's claim.

                                                -4
J -S26009-19



constitutional right that permitted review of his petition. See id. However, our

Supreme Court has explicitly held that Johnson did not announce           a   new

constitutional right permitting review of an otherwise untimely PCRA petition.

See Commonwealth v. Spotz, 171 A.3d 675, 682 (Pa. 2017). Thus,

McKeithan has failed to prove an exception to the PCRA's time -bar.

      As McKeithan's petition was clearly facially untimely and he failed to

prove an exception to the PCRA's time -bar, we find the PCRA court properly

dismissed his serial PCRA petition as untimely.6

      Order affirmed. Application to file reply brief nunc pro tunc denied.

Judgment Entered.




Jseph   D.Seletyn,
Prothonotary



Date: 7/31/19




6  In addition to his PCRA claims, McKeithan also alleges that his Sixth
Amendment right to self -representation was violated when the PCRA court
appointed counsel in contravention to his stated desire to proceed pro se.
While we need not reach this issue as we have determined the petition itself
was untimely, and McKeithan has not identified how he was prejudiced by this
alleged failure, we do note that contrary to McKeithan's claims, he did not
indicate his desire to proceed pro se in his petition. See PCRA Petition, 8/28/15
at ¶ 16. Thus, even if we were to reach this issue, it would be meritless.

                                      - 5 -